Citation Nr: 1715573	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral plantar fasciitis condition, including as secondary to a service-connected bilateral pes planus disability.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2009 rating decision issued by the RO.  In May 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

The Board notes that in March 2017 the Veteran submitted a Notice of Disagreement (NOD) with a February 2017 rating decision by the RO denying service-connection for sleep apnea.  As this is a relatively recent action and it appears that the VA is processing the Veteran's NOD, the Board is taking no action on the issue.  Similarly, the Board notes there are three claims for which the Veteran is currently awaiting a video conference hearing for the issues of an increased rating for post-operative residuals of nasal trauma, service connection for hearing loss, and service connection for a low back condition.  The VA has acknowledged the Veteran's video conference hearing request with a letter in March 2016 and no action by the Board appears necessary at this time.  

With respect to issues before the Board, in March 2014 the Board granted an initial rating of no more than 30 percent for bilateral pes planus.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted a Joint for Remand and to Stay Proceedings (Joint Motion) of the parties vacating the November 2013 Board decision to the extent that a rating in excess of 30 percent was denied and remanded that matter back to the Board for consideration of whether separate ratings are warranted for the Veteran's diagnosed plantar fasciitis, calcaneal enthesopathy, degenerative joint disease and hallux valgus.  

In December 2014 the Board remanded for the RO to consider whether separate ratings are warranted as stated above.  After additional development, the matter is again before the Board.  In light of this procedural history, the Board notes that the issue of entitlement to service connection for plantar fasciitis is properly before the Board as part of the initial rating claim on appeal.

The issue of entitlement to an initial rating in excess of 30 percent for the service-connected bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral plantar fasciitis is caused by his service-connected bilateral pes planus disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that entitlement to service connection for bilateral plantar fasciitis as secondary to the Veteran's service-connected bilateral pes planus is warranted.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Here, the Veteran is service-connected for bilateral pes planus, has been diagnosed with bilateral plantar fasciitis, and the 2016 VA medical examiner opined that the Veteran's plantar fasciitis was proximately due to, or the result of the bilateral pes planus because the plantar fasciitis is the result of abnormal pull and altered mechanics of the plantar fascia as a result of arch collapse.  See May 2016 VA Examination at 9.  The Board finds the examiner's opinion highly probative as it contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Thus, the elements necessary to establish service connection for plantar fasciitis on a secondary basis have been met.  


ORDER

Service connection for bilateral plantar fasciitis is granted.  


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's claim for initial rating in excess of 30 percent for the service-connected bilateral pes planus must be remanded to afford the Veteran a new VA medical examination and medical opinion concerning the symptomatology and etiology of his diagnosed calcaneal enthesopathy, degenerative joint disease and hallux valgus and to ensure compliance with the Board's December 2014 remand directives.  See See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268 (1998).  

First, the Board finds that additional medical opinions are necessary as to whether the Veteran's diagnosed calcaneal enthesopathy, degenerative joint disease and hallux valgus are related to an in-service event, injury or disease or are aggravated by his service-connected pes planus and/or plantar fasciitis.  By way of background, the Veteran originally sought service connection for bilateral pes planus, arguing that this foot condition was aggravated during service.  During the July 2009 VA examination he received a diagnosis of calcaneal enthesopathy and mild degenerative joint disease at first metatarsophalangeal joints of both the right and left foot in addition to bilateral pes planus.  A May 2011 VA examination noted 20 degree hallux valgus of the right big toe, 10 degree hallux valgus of the left, and left foot.  Service connection for bilateral pes planus was granted and a 10 percent rating was assigned; however, VA did not address whether any of the other diagnosed foot disorders were due to service.  The Veteran disagreed with the initial rating assigned for his service-connected bilateral foot disability, specifically noting that he had a diagnosis of bilateral plantar fasciitis.  

In its March 2014 decision, the Board granted a 30 percent rating for bilateral pes planus, but did not address whether any of the other diagnosed foot disorders were related to service or whether separate ratings should be assigned for those disorders.  In the October 2014 Joint Motion and Order, the Court vacated the November 2013 Board decision to the extent that a rating in excess of 30 percent was denied and remanded that matter back to the Board for consideration of whether separate ratings are warranted for the separately diagnosed foot disorders.  The Board then remanded for further development consistant with the Joint Motion.

Since the December 2014 Board remand, the Veteran was provided with two VA examinations, one in May 2015 and the other in May 2016.  The 2015 VA examination only addressed the Veteran's pes planus and did not discuss any of the other foot conditions.  While the 2016 VA examination specifically addressed the Veteran's pes planus in relation to calcaneal enthesopathy, hallux valgus, plantar fasciitis and degenerative joint disease, the examiner only opined as to whether each condition was proximately due to, or the result of the Veteran's bilateral pes planus.  The examiner did not provide an opinion as to whether any of these diagnosed conditions had their onset during the Veteran's service or were due to an event, injury or disease in service.  At no time since the Veteran initially filed a claim for his bilateral foot disability have all of the Veteran's foot diagnoses been considered for service connection despite the fact that the Veteran had in-service complaints of foot pain.  See March and May 1992 Service Treatment Records (STRs); see also May 2005 VA Medical Record; May 2011 Hr'g Tr. at 2 (all showing the Veteran's reports of ongoing foot pain that began in service).  As noted in Clemons v. Shinseki, 23 Vet. App. 1 (2009), when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Moreover, the examiner did not address whether these conditions were aggravated by the Veteran's service-connected pes planus.  This is significant because in El-Amin v. Shinseki, 26 Vet.App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Consequently, the Board finds that a remand is required to obtain a new examination and opinion addressing whether calcaneal enthesopathy, hallux valgus, and degenerative joint disease had their onset during the Veteran's service, are otherwise related to an event, injury or disease incurred during service, or were aggravated by the Veteran's service-connected pes planus or plantar fasciitis.  

A new VA examination is also required to address the specific symptoms of each diagnosed foot disorder and how these symptoms are related to the Veteran's present state of disability.  As both post remand examinations failed to adequately address the Veteran's various foot diagnoses and the symptoms of each condition that the Veteran is experiencing, the opinions are inadequate and the Veteran must be afforded a new VA examination.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

Additionally, the Board finds that there has not been substantial compliance with the previous remand directives with respect to considering the various foot diagnoses and whether a separate rating for each foot should be assigned under Diagnostic Code 5284.  As noted above, in December 2014 the Board remanded for further development consistent with the parties' Joint Motion to consider the Veteran's claim for an increased rating in light of the Veteran's various diagnosed foot disorders including calcaneal enthesopathy, degenerative joint disease, plantar fasciitis and hallux valgus.  In the December 2014 remand, the Board directed the AOJ to address whether a separate rating for each foot should be assigned under Diagnostic Code 5284.  The July 2016 Supplemental Statement of the Case (SSOC) does not address whether separate ratings are warranted under Diagnostic Code 5284.  Thus, there has not been substantial compliance with the December 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As this matter is being remanded, any outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  Ask the Veteran to identify any additional medical records he would like to have considered in connection with his appeal.  Any identified records for which an authorization is provided should be sought.

3.  After associating any additional pertinent evidence with the claims folder, schedule the Veteran for one or more appropriate VA examinations to determine the current nature, etiology, and severity of the Veteran's various foot disorders including pes planus, calcaneal enthesopathy, degenerative joint disease, plantar fasciitis and hallux valgus.

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also identify the symptoms related to each diagnosed foot condition.  If the examiner is unable to separate out the symptoms for any particular condition, the examiner should specifically state that they are unable to do so. 

After a review of the record on appeal and an examination of the Veteran, the examiner is asked to provide the following opinions: 

(i) whether it is at least as likely as not that any of the Veteran's diagnosed foot conditions, including calcaneal enthesopathy, hallux valgus and/or degenerative joint disease had its onset in service or is otherwise due to an in-service event, injury or disease;

(ii) whether it is at least as likely as not that any of the Veteran's diagnosed foot conditions, including calcaneal enthesopathy, hallux valgus and/or degenerative joint disease are caused by his service-connect pes planus and/or plantar fasciitis; and 

(iii) whether it is at least as likely as not that any of the Veteran's diagnosed foot conditions, including calcaneal enthesopathy, hallux valgus and/or degenerative joint disease are aggravated by his service-connect pes planus and/or plantar fasciitis. 



In answering these questions, the examiner should specifically consider the Veteran's in-service complaints of foot pain as reflected in the Veteran's March and May 1992 STRs, and the Veteran's contentions that his feet first began hurting in service and have continued hurting since service as reflected in May 2005 VA Medical Record and May 2011 Hearing Transcript at 2.

The examiner should be informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the claimed disability (i.e., a baseline) before the onset of the aggravation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  Then readjudicate the matters on appeal.  The AOJ should address whether a separate rating for each foot should be assigned under Diagnostic Code 5284.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


